Citation Nr: 0907880	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The Veteran testified before 
the Board in August 2007.  


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The Veteran's service personnel records list his military 
occupational specialty as communications center man, and show 
that he received the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the Good 
Conduct Medal, the Navy Unit Commendations, and the Combat 
Action Ribbon.  These awards indicate service and denote 
combat.  The Veteran served in Vietnam from March 1968 to 
March 1969.  As the Veteran has a confirmed history of 
engaging in combat with the enemy during service, his alleged 
stressors may be established by lay testimony as long as they 
are consistent with the circumstances of his service.  

The Veteran's service medical records are negative for any 
treatment of PTSD during service.  His June 1966 entrance 
examination found him to be qualified for enlistment with no 
psychiatric abnormalities, and no psychiatric disorders were 
found at his April 1969 separation examination.  

Post-service VA medical records dated from November 2003 to 
June 2006 show that the Veteran received intermittent group 
therapy for PTSD.  In a November 2005 psychiatric assessment 
from a VA counselor,  the Veteran reported being exposed to 
combat 13 times as well as being exposed to hostile fire 
while on non-combat duty.  He stated that he was subject to 
rocket and mortar attacks while destroying secret 
communication equipment, when delivering messages, while 
swimming in the ocean with his fellow soldiers, and as he was 
preparing to board the airplane to return home to the United 
States.  He asserted that he felt happy about returning home 
from service but stated that he also felt guilty about 
leaving other soldiers behind.  He complained of feeling 
physically older, being less spiritual, having difficulty 
concentrating, and hiding all of his emotions except for 
anger.  He reported only socializing with bikers who got into 
fights and pushed people around.  He worked over 20 jobs 
since separation from service.  The counselor found that the 
Veteran suffered from increased heartbeat, intrusive 
thoughts, hyperalertness, hypervigilance, tearfulness, 
isolation, tendency to withdraw and be alone, avoidance, 
survivor guilt, sleep difficulty, startle response, 
estrangement, depression, and anxiety.  He diagnosed the 
Veteran with chronic PTSD, as per the DSM-IV criteria.  

On VA examination in January 2005, the Veteran complained of 
feeling discomfort with women and large crowds for many 
years.  He described a long pattern of discomfort with social 
relationships and preference for solitary activities.  The 
Veteran stated that his job during service had been to 
deliver messages to various units like a courier.  He denied 
experiencing any particularly traumatic events in service, 
other than occasional rocket and mortar fire at his compound.  
He reported drinking two to six alcoholic drinks about one to 
three times per month and having some withdrawal symptoms.  
He denied having any problems with control or having the 
alcohol negatively impact his work or social functioning.  
Examination was essentially normal.  The examiner diagnosed 
the Veteran with alcohol abuse and found that he did not 
appear to meet the DSM-IV criteria for PTSD because there 
were no PTSD symptoms present.  

At a May 2006 VA examination, the Veteran complained of sleep 
difficulties, feeling detached from others, having a 
restricted range of affect, and making efforts to avoid 
anything associated with his combat experience.  He reported 
having some friends with whom he socialized on occasion, but 
he preferred to spend time by himself.  He stated that he 
used to drink more when he was younger and that he currently 
only consumed several beers when socializing with friends.  
The examiner noted that the Veteran's current psychosocial 
functional status was mildly impaired in the areas of 
employability, finances, and physical health.  He explained 
that while the Veteran had some isolative tendencies at times 
and experienced occasional emotional disequilibrium, his 
symptoms did not constitute the presence of PTSD.  The 
examiner questioned the extent of the Veteran's alcohol 
consumption even though the Veteran minimized it as not being 
problematic.  Other than an anxious mood and some nervous 
laughter, the examination was unremarkable.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with alcohol abuse, by history.  He found that the Veteran 
did not meet the DSM-IV criteria for PTSD.  He acknowledged 
that the Veteran had some emotional dysfunction, but 
explained that this seemed to be related as much to his 
present life circumstances as to his combat experiences.  

On VA examination in June 2007, the Veteran reported being 
unemployed since the 1990s and stated that he had been unable 
to maintain employment on a steady basis other than some odd 
jobs.  He stated that he socialized with friends and 
participated in historical reenactments of wars.  He reported 
making homemade wine and drinking it three times a week.  He 
admitted going drinking with his friends but did not feel 
that it was a problem.  He had never quit drinking to 
minimize his risk.  He reported drinking about two beers 
about three to five times a week.  The Veteran complained 
that his greatest problems were not being able to fit in and 
not being able to sustain and maintain steady employment.  
Examination revealed a depressed mood and constricted affect 
but was otherwise unremarkable.  The examiner reviewed the 
entire claims file and found that the Veteran did not meet 
the DSM-IV criteria for PTSD.  The diagnosis was alcohol 
dependence, alcohol-induced mood disorder, and nicotine 
dependence in full-sustained remission.  

The Veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
November 2005 VA psychiatric examination.  While the 
counselor diagnosed the Veteran with PTSD, this appears to 
have been based primarily upon a history provided by the 
Veteran, rather than upon a review of the evidence of record.  
The filtering of the Veteran's account of his military 
service through his physician does not transform the 
Veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, 
the Board finds that the opinion is not supported by adequate 
rationale, as no explanation was given as to the link between 
the PTSD diagnosis and any in-service stressors.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The Board assigns greater weight to the January 2005, May 
2006, and June 2007 VA examinations.  In placing greater 
weight on the January 2005, May 2006, and June 2007 opinions, 
the Board notes that the Veteran's entire file was reviewed 
in detail and a comprehensive psychiatric examination was 
performed.  In forming their opinions, the examiners 
acknowledged that the Veteran did suffer some emotional 
dysfunction but also considered the impact of his alcohol 
abuse on his psychological state.  The Board accordingly 
finds the January 2005, May 2006, and June 2007 VA medical 
opinions to be the most probative as to whether the Veteran 
has a current confirmed PTSD diagnosis because the examiners 
at the January 2005, May 2006, and June 2007 examinations 
based the opinions on a thorough review of the evidence in 
the Veteran's file and records in addition to a detailed 
medical examination and adequate rationale.  

With regard to the Veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the Board finds no 
evidence of a current disability, such that the claim must be 
denied.  Specifically, the Veteran's service medical records 
reflect no diagnosis of PTSD, and the post-service evidence 
tends to indicate that a diagnosis of PTSD pursuant to DSM-IV 
is not warranted.  VA examinations dated in January 2005, May 
2006, and June 2007 expressly noted that the Veteran did not 
meet the DSM-IV criteria for PTSD.  Thus, absent evidence of 
a current diagnosis of PTSD pursuant to DSM-IV, service 
connection for post-traumatic stress disorder must be denied.

The Board has considered the Veteran's claims that he has 
PTSD related to his service.  However, as a layperson, he is 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004; a rating 
decision in February 2005; and a statement of the case in 
August 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for PTSD is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


